Citation Nr: 9913144	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975,

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO rating decision that denied 
the veteran's claim for special monthly pension based on aid 
and attendance or at the housebound rate.

As noted above, the November 1995 rating addressed the claim 
for special monthly pension on the basis of both aid and 
attendance and housebound status.  However, the veteran 
specified in the substantive appeal that he thought that the 
RO focused a disproportionate amount of its attention on the 
housebound question, and not on the aspect of the issue 
regarding aid and attendance.  He specified that the benefit 
he was seeking was for special monthly pension due to regular 
aid and attendance.  He also cited the applicable regulations 
of 38 C.F.R. §§ 3.51(c), 3.52(a) (1998). Consequently, the 
Board has limited its appellate consideration of the claim 
for special monthly pension to the question of whether there 
is a need for regular aid and attendance.

In July 1997, and again in June 1998, the case was remanded 
to the RO for consideration in the first instance of medical 
evidence submitted by the veteran without waiver of first 
review by the RO.  This remand was ordered so as to prevent 
prejudice of the veteran's claim and to protect his right to 
appellate due process, pursuant to Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Thereafter, the RO reviewed the 
aforementioned evidence at issue and continued its denial of 
entitlement to special monthly pension based on aid and 
attendance in a December 1998 decision.  The case was 
returned to the Board in February 1999, and the veteran now 
continues his appeal.





FINDINGS OF FACT

1.  The veteran is entitled to receive pension due to 
impairment as a result of the following non-service-connected 
disabilities: Sleep apnea (rated as 20 percent disabling); 
hypertensive cardiovascular disease, hypertension, and left 
ventricular hypertrophy (rated as 10 percent disabling); 
diabetes mellitus (rated as 60 percent disabling); 
degenerative arthritis of the cervical spine, numbness of the 
right forearm (rated as 20 percent disabling); degenerative 
arthritis of the dorsal spine and lumbar spine (rated as 10 
percent disabling); diabetic neuropathy, left upper extremity 
(rated as 20 percent disabling); diabetic neuropathy, right 
upper extremity (rated as 20 percent disabling); diabetic 
neuropathy, left lower extremity (rated as 10 percent 
disabling); diabetic neuropathy, right lower extremity (rated 
as 10 percent disabling); fracture, right foot (rated as 10 
percent disabling); chronic rhinitis (rated as noncompensably 
disabling); diabetic retinopathy (rated as noncompensably 
disabling).

2.  The veteran is not blind or so nearly blind as to need 
the regular aid and attendance of another person, and he is 
not a patient in a nursing home because of mental or physical 
incapacity.

3.  The veteran is not so helpless that he needs the regular 
aid and attendance of another person.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.351, 
3.352 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The documents associated with the veteran's claims file show 
that the RO granted the veteran entitlement to non-service-
connected disability pension in a September 1994 decision.  
At the time of this appeal, the veteran's non-service-
connected disabilities are sleep apnea (rated as 20 percent 
disabling); hypertensive cardiovascular disease, 
hypertension, and left ventricular hypertrophy (rated as 10 
percent disabling); diabetes mellitus (rated as 60 percent 
disabling); degenerative arthritis of the cervical spine, 
numbness of the right forearm (rated as 20 percent 
disabling); degenerative arthritis of the dorsal spine and 
lumbar spine (rated as 10 percent disabling); diabetic 
neuropathy, left upper extremity (rated as 20 percent 
disabling); diabetic neuropathy, right upper extremity (rated 
as 20 percent disabling); diabetic neuropathy, left lower 
extremity (rated as 10 percent disabling); diabetic 
neuropathy, right lower extremity (rated as 10 percent 
disabling); fracture, right foot (rated as 10 percent 
disabling); chronic rhinitis (rated as noncompensably 
disabling); diabetic retinopathy (rated as noncompensably 
disabling).

Private and VA medical records, and a copy of an official 
police report, show that the veteran was involved in a motor 
vehicle accident in early April 1995.  He sustained injuries 
consisting of fractures of several of his ribs on his right 
side and also a fracture of his right foot.  Thereafter, the 
reports of an Aid and Attendance examination, conducted by 
three private physicians in late April 1995, show that the 
veteran was diagnosed with a broken right foot, sleep apnea, 
and 4 broken ribs.  At that time, he was attached to an 
oxygen bottle on a 24-hour basis, and he used a machine to 
maintain continuous positive airway pressure (C-PAP).  The 
physicians' reports show that the veteran needed a wheelchair 
or a walker to move about and that he was unable to walk any 
distance without assistance from another person because of 
his broken right foot.  He was in bed for 14 hours per day, 
was judged to be unable to clean himself, dress himself, or 
cook for himself, and needed the assistance of another person 
because he was on oxygen 24 hours per day.

Private and VA medical records, dated from 1995 to 1998, show 
that the veteran had recovered from the injuries sustained in 
his motor vehicle accident of April 1995, and that he 
received treatment on several occasions for sleep apnea and 
diabetes mellitus.  The veteran contends that he requires the 
aid and attendance of another person due to complications 
resulting from his non-service-connected disabilities, 
especially from those symptoms associated with his diagnoses 
of sleep apnea and diabetes mellitus.  

The report of a September 1997 VA Aid and Attendance 
examination shows that the veteran was a diabetic and that he 
used a C-PAP machine every night when he slept in order to 
control his sleep apnea symptoms.  The VA physician who 
examined the veteran stated on his report that he reviewed 
the claims folder prior to the evaluation.  At the 
examination, the veteran reported that his wife accompanied 
him on his automobile trip to the medical facility, in which 
he drove 1 1/2 hours and she drove 2 1/2 hours; he stated that 
normally he never drove for more than 30 minutes when he was 
at home.  The examiner noted that the veteran was not blind.  

The veteran reported that approximately once per week, he 
experienced a dizzy spell which would last for 2 - 3 hours, 
during which time he was unable to check his own blood sugar 
or operate a motor vehicle.  He stated that he was married, 
but that he believed that his wife did not like doing his 
blood sugar tests for him.  He related that no one had ever 
checked his blood pressure during his dizzy spells, but that 
he also never had to call 911,  never had to be taken to a 
medical facility, and never had to be hospitalized during one 
of his dizzy spells.  Though the cause of the dizzy spells 
was never determined, the veteran thought that a physician 
had told him it might be related to his blood sugar level.  

The veteran reported that his sleep apnea caused him to wake 
up in a coughing and gagging fit after every two hours.  To 
compensate for his interrupted sleep, he took naps 
periodically throughout the day.  He stated that he was 
hooked up to a C-PAP machine every night, and that he changed 
the machine's filters himself.  He stated that he had never 
fallen asleep or experienced a dizzy spell while at the wheel 
of his car.  



On objective examination, the veteran displayed normal gait 
and posture and his generally normal in appearance, and was 
described as being well developed and only slightly obese.  
He stated that he was able to feed, bathe, dress, and shave 
himself, and was able to attend to the needs of nature by 
himself.  Examination of his upper extremities was 
essentially normal, though he reported having occasional 
numbness in his right forearm.  None of his extremities had 
been amputated.  The veteran reported that he was able to 
walk a distance of approximately 1/5th of a mile, and that he 
had been given a cane to assist him (though the examiner 
remarked that he did not know whether or not the veteran 
actually used it).  

With regard to the veteran's capacity to protect himself from 
the daily hazards and dangers of environment, the examiner 
remarked that the veteran was 47 years old, experienced dizzy 
spells once per week lasting 2 -3 hours in duration, did not 
appear to have much memory loss, displayed good balance 
(except for when he has a dizzy spell), was able to perform 
self-care, and was able to travel beyond the premises of his 
home as he pleased when he was wide awake, though he limited 
his automobile driving to 30 minutes when at home and took 
naps as needed during a typical day.  The veteran was 
considered to be capable of managing his own funds.

Following examination, the veteran was diagnosed with Type II 
diabetes mellitus, on medication; history of dizzy spells of 
undetermined etiology (possibly due to hypertension); history 
of sleep apnea (uses C-PAP machine); fracture of the right 
foot with residual swelling tendencies; chronic rhinitis; 
hypertension; history of using gout medication; and 
degenerative arthritis of the cervical and lumbar spine.  All 
of which were considered to be permanent conditions.  The 
examining physician concluded that the veteran's need for 
regular aid and attendance was not demonstrated by the 
veteran's conversation with him.



II.  Analysis

The claim for entitlement to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991), that is, the claim is plausible, meritorious on its 
own or capable of substantiation in light of the RO's prior 
grant of a permanent and total rating for pension purposes, 
and the three private physicians determinations, as shown in 
three reports, dated in late April 1995, regarding the 
question of whether the veteran had need for regular aid and 
attendance.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA 
has met its duty to assist the veteran in developing the 
facts pertinent to the claim. 38 U.S.C.A. 
§ 5107. 

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person or (3) there is established a factual need for aid and 
attendance as set forth is 38 C.F.R. § 3.352(a) (1998).  See 
also 38 U.S.C.A. § 1502(b) (West 1991); 
38 C.F.R. § 3.351(a)(b)(c) (1998).  

38 C.F.R. § 3.352(a) provides that the following factors will 
be accorded consideration in determining whether the veteran 
is in need of the regular aid and attendance of another 
person: the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid; inability of the 
veteran to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment.  38 C.F.R. 
§ 3.352(a.) (1998).

38 C.F.R. § 3.352(a) also provides that it is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
the regular aid and attendance, not that there be a constant 
need.   38 C.F.R. 
§ 3.352(a) (1998).  See also Turco v. Brown  9 Vet. App. 222 
(1996).

The April 1995 examinations, conducted by 3 private 
physicians, which addressed the issue of whether the veteran 
needed regular aid and attendance, show that he had a 
fractured right foot and right rib fractures sustained in a 
motor vehicle accident which occurred earlier that month, 
that he was on oxygen 24 hours per day, needed a wheelchair 
or a walker to move about, was unable to walk any distance 
without assistance from another person because of his broken 
right foot, and was in bed for 14 hours per day.  The three 
private physicians who examined the veteran concluded that he 
was unable to clean himself, dress himself, or cook for 
himself, and that he needed the assistance of another person 
because he was on oxygen 24 hours per day.

However, the VA and private treatment records associated with 
the veteran's file, dated from 1995 to 1998, with special 
emphasis on the observations and findings of a September 1997 
VA examination for aid and attendance, show that the veteran 
had recovered from the injuries he sustained in his April 
1995 motor vehicle accident.  The report of the September 
1997 VA aid and attendance examination shows that he was 
capable of managing his own benefits.  Though he was a 
diabetic and needed to use a C-PAP machine every night for 
his sleep apnea symptoms, he was not blind and he reported 
that he was able to drive his automobile for 1 1/2 hours en 
route to the medical facility, though he admitted that he 
limited himself to driving no more than 30 minutes when he 
was at home. 

The veteran reported that he experienced a dizzy spell which 
would last for 2 - 3 hours approximately once per week, 
during which time he was unable to check his own blood sugar 
or operate a motor vehicle.   He reported that his sleep 
apnea interrupted his sleep every two hours, which he 
compensated by taking naps periodically throughout the day.  
He stated that he was hooked up to a C-PAP machine every 
night, and that he changed the machine's filters himself.  He 
stated that he had never fallen asleep or experienced a dizzy 
spell while at the wheel of his car.  

On objective examination, the veteran displayed normal gait 
and posture and was generally normal in appearance, and was 
described as being well developed and only slightly obese.  
He stated that he was able to feed, bathe, dress, and shave 
himself, and was able to attend to the needs of nature by 
himself, and that he was able to walk a distance of 
approximately 1/5th of a mile.  The veteran was demonstrably 
able to protect himself from the daily hazards and dangers of 
environment.  The examiner remarked that the veteran was 47 
years old, did not appear to have much memory loss, displayed 
good balance, was able to perform self-care, and was able to 
travel beyond the premises of his home as he pleased when he 
was wide awake.  Though the veteran's disabilities observed 
on examination were considered by the examining physician to 
be permanent conditions, he concluded that the veteran's need 
for regular aid and attendance was not demonstrated by the 
veteran's conversation with him.
 
The medical records accompanying the file show that 
notwithstanding his various disabilities, the veteran does 
not require frequent hospitalization, and is not permanently 
bedridden, legally blind, or incapable of managing his own 
benefits.  Furthermore, the aforementioned evidence does not 
reasonably establish that the appellant has a need for 
regular aid and attendance. There is no evidence indicating 
that he is unable to keep himself ordinarily clean and 
presentable; that he has an inability to feed himself due to 
extreme weakness; inability to attend to the wants and needs 
of nature; or that he suffers from incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  The current clinical evidence does 
not adequately demonstrate, when assessing the more probative 
evidentiary items of pertinence to this point, that any of 
the above enumerated factors have been found to exist under 
the specific facts in this case.

It is undisputed that the veteran is not a patient in a 
nursing home because of mental or physical incapacity.  38 
C.F.R. § 3.352(a) (1998).  It is apparent from the cumulative 
evidence of record that the veteran is not bedridden and 
lives with his wife in his own residence.  The veteran does 
not otherwise qualify for special monthly pension on the 
basis of having a need for regular aid and attendance.

In summary, the preponderance of the evidence shows that the 
appellant's disabilities do not render him unable to care for 
his daily personal needs without assistance from others.   
Notwithstanding the determinations contained in the reports, 
dated in April 1995, of privately conducted examinations for 
need of regular aid and attendance, it is apparent that these 
are related to a temporary period where the veteran was 
recovering from injuries sustained in an automobile accident.  
The current medical records indicate that he has 
substantially recovered from the injuries sustained in the 
automobile accident.  The aggregate whole of the evidence of 
record outweighs the determinations of these three 
examination reports, dated 4 years ago, in that it reflects a 
general ability on the veteran's part to care for himself on 
a daily basis in his daily environment without harm to 
himself.  Therefore, he does not qualify for a special 
monthly pension on the basis of having a need for regular aid 
and attendance of another person.


ORDER

A special monthly pension on account of need for regular aid 
and attendance is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

